                                        Case 3:15-cv-02281-WHA Document 265 Filed 07/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                               UNITED STATES DISTRICT COURT

                                   7
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   TOTAL RECALL TECHNOLOGIES,
                                  11                 Plaintiff,                            No. C 15-02281 WHA

                                  12          v.
Northern District of California
 United States District Court




                                  13   PALMER LUCKEY, et al.,                              ORDER SETTING CASE
                                                                                           MANAGEMENT CONFERENCE
                                  14                 Defendants.

                                  15

                                  16        In receipt of the mandate from our court of appeals, a case management conference is

                                  17   hereby SET for JULY 30, 2020, at 11:00 A.M. The parties shall please file a joint case

                                  18   management statement by JULY 23 at NOON.

                                  19        Per GENERAL ORDER 72-4, the case management conference will be held telephonically.

                                  20   The courtroom deputy will provide dial-in information separately.

                                  21

                                  22        IT IS SO ORDERED.

                                  23

                                  24   Dated: July 8, 2020.

                                  25

                                  26
                                                                                              WILLIAM ALSUP
                                  27                                                          UNITED STATES DISTRICT JUDGE
                                  28
